     BRADLEY D. PACK, SBA #023973
 1      ENGELMAN BERGER, P.C.
      3636 NORTH CENTRAL AVENUE, SUITE 700
 2           PHOENIX, ARIZONA 85012
                  _____________
                    Ph: (602) 271-9090
 3                 Fax: (602) 222-4999
                 Email: bdp@eblawyers.com
 4                   _____________
     Proposed Co-counsel for Debtor
 5   Skyline Ridge, LLC
 6                                     UNITED STATES BANKRUPTCY COURT
 7                                            DISTRICT OF ARIZONA
 8       In re                                           Chapter 11
 9       SKYLINE RIDGE, LLC, an                          Case No.: 4:18-bk-01908-BMW
         Arizona limited liability company
10
                              Debtor.
11
12       DEBTOR’S APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF
13         ENGELMAN BERGER, P.C. AS CO-COUNSEL FOR THE DEBTOR; AND
                  BANRUPTCY RULE 2014(a) AND 2016 STATEMENTS
14
               Skyline Ridge, LLC, an Arizona limited liability company, the above-captioned debtor
15
     and debtor in possession (“Debtor”), by and through undersigned counsel, pursuant to
16
     Bankruptcy Code §327 and Bankruptcy Rules 2014 and 2016, hereby applies for the entry of
17
     an order authorizing the Debtor to retain and employ the law firm of Engelman Berger, P.C.
18
     (“EB”) as co-bankruptcy counsel, effective as of April 22, 2019 (the date Debtor returned its
19
     signed engagement agreement to EB). This Application also requests approval of the
20
     agreement of Debtor’s current counsel of record, Michael Baldwin PLC (“Baldwin”), to
21
     subordinate payment of its allowed fees and costs to payment of the first $50,000 of allowed
22
     fees and costs awarded to EB.
23
               This Application is supported by the following Memorandum of Points and
24
     Authorities, the “Verified Statement of Bradley D. Pack In Support of Debtors’ Application to
25
     Employ Engelman Berger, P.C.” filed concurrently herewith (“Verified Statement”) and the
26
     papers and pleadings on file, all of which are incorporated herein by this reference.
27

     {0006001.0000/00982154.DOCX / }
Case 4:18-bk-01908-BMW                 Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25   Desc
                                        Main Document    Page 1 of 7
 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.        FACTS AND PROCEDURAL HISTORY.
 3             A.         Parties and Jurisdiction.
 4                        1.           The Debtor is a real estate developer, which owns several properties in
 5   southern Arizona.
 6                        2.           On March 1, 2018 (the “Petition Date”), the Debtor filed a voluntary
 7   petition for relief under Chapter 11, Title 11, United States Code (the “Bankruptcy Code”).
 8                        3.           No trustee, examiner, or official committee of unsecured creditors has
 9   been appointed to date.
10                        4.           This Court has jurisdiction over this matter pursuant to 28 U.S.C.
11   §§1334(a) and 157(a). This is a “core” matter pursuant to 28 U.S.C. §157(b)(2)(A).
12                        5.           The statutory basis for the relief requested herein are Bankruptcy Code §
13   327(a) and Federal Rule of Bankruptcy Procedure (“Rule”) 2014.
14             B.         The Status of the Debtor’s Bankruptcy Case and the Need for Co-counsel.
15                        6.           Shortly after the Petition Date, the Debtor made application to the Court
16   for employment and retention of its bankruptcy counsel, Baldwin, which application was
17   granted by Order at DE 98.
18                        7.           Baldwin continues to represent the Debtor as its general bankruptcy
19   counsel, and the Debtor’s case is progressing through the Chapter 11 process.
20                        8.           The Debtor filed its Chapter 11 Plan of Reorganization on June 29, 2018
21   at DE 114 (“Plan”), and its Chapter 11 Disclosure Statement on July 12, 2018 at DE 118.
22                        9.           Creditor Cinco Solados LLc (“Cinco”) has filed its own Disclosure
23   Statement (DE 161) and completing Plan of Reorganization (DE 163) (the “Cinco Plan”).
24                        10.          Both the Debtor’s Plan and the Cinco Plan have been amended and/or
25   modified, respectively, and are subject to objections filed by various creditors.
26                        11.          Additionally, Cinco has alleged that certain ballots confirming the
27   Debtor’s Plan were procured in bad faith, and the Court has set an evidentiary hearing on

     {0006001.0000/00982154.DOCX / }
Case 4:18-bk-01908-BMW                    Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25         Desc
                                           Main Document    Page 2 of 7
                                                          1   Cinco’s Motion to Designate Pursuant to 11 U.S.C. § 1126(e) Ballots of Fotinos Properties,
                                                          2   LLC and Rallis Group for May 30, 2019, with a status hearing on this matter set for May 15,
                                                          3   2019.
                                                          4                        12.          As to the competing plans, the Court has set an evidentiary hearing on
                                                          5   confirmation of the Debtor’s Plan and confirmation of the Cinco Plan for June 18 and 19,
                                                          6   2019, with a status hearing set for June 5, 2019.
                                                          7                        13.          At this time, the Debtor needs EB’s assistance for representation relating
                                                          8   to the Plan and other aspects of the administration of Debtor’s bankruptcy case, including
                                                          9   revising or amending the Plan to include, in a single document, all non-adverse modifications
                                                         10   filed to date; handling cash collateral, priority financing, general administrative matters, or
                  3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                         11   other contested matters which may be filed in connection with the Debtor’s bankruptcy case;
                        Phoenix, Arizona 85012




                                                         12   assisting the Debtor in connection with any proceedings for the confirmation of the Plan or
                                                         13   competing plans of reorganization or liquidation; and assisting the Debtor in connection with
                                                         14   any post-confirmation proceedings.
                                                         15                        14.          While EB would work in close collaboration with Baldwin, it will make
                                                         16   every reasonable effort to ensure that its work is not duplicative of any services provided by
                                                         17   Baldwin.
                                                         18   II.       RELIEF REQUESTED.
                                                         19                        15.          Through this Application, the Debtor seeks to employ and retain EB as
                                                         20   as its bankruptcy co-counsel, and respectfully requests that the Court enter an order under
                                                         21   Bankruptcy Code § 327(a) authorizing the Debtor to retain and employ EB as its co-counsel,
                                                         22   per the compensation structure discussed below, following appropriate notice.
                                                         23                        16.          The Debtor submits that EB is qualified to serve as co-counsel to the
                                                         24   Debtor based upon its expertise in business reorganization and bankruptcy proceedings and
                                                         25   other aspects of legal work pertinent to the Debtor’s reorganization efforts.
                                                         26   III.      COMPENSATION.
                                                         27                        17.          Subject to the Court’s authorization of employment of EB, it is agreed

                                                              {0006001.0000/00982154.DOCX / }
                                                                                                                      3
                                                         Case 4:18-bk-01908-BMW                    Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25          Desc
                                                                                                    Main Document    Page 3 of 7
                                                          1   that EB will charge for its professional services at its normal hourly rates for like matters of
                                                          2   each involved partner, associate and paralegal, and that EB will be reimbursed for its costs
                                                          3   incurred in representing the Debtor. The Debtor has entered into an engagement agreement
                                                          4   with EB dated April 19, 2019 and executed and delivered on April 22, 2019. A true and
                                                          5   correct copy of the engagement agreement is attached hereto as Exhibit “A.”
                                                          6                        18.          The engagement agreement provide in pertinent part that:
                                                          7                        a.           EB will not receive a retainer.
                                                          8                        b.           EB will be paid at the following rates:
                                                          9                                     $325/hr.-$475/hr.           Shareholders
                                                                                                $220/hr.-$350/hr.           Associate Attorneys
                                                         10                                     $175/hr.-$185/hr.           Paralegals
                  3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                         11                        c.           All out-of-pocket costs and expenses will be reimbursed by the Debtor.
                        Phoenix, Arizona 85012




                                                         12   These charges include, without limitation, costs for telephone charges, photocopying, travel,
                                                         13   business meals, computerized research, messengers, couriers, postage, witness fees, and other
                                                         14   fees related to trials and hearings.
                                                         15                        19.          The engagement agreement between the Debtor and EB also sets forth
                                                         16   certain conditions to representation.
                                                         17                        a.           Baldwin has agreed to subordinate payment of its fees and costs as
                                                         18   approved by the Bankruptcy Court pursuant to 11 U.S.C. §§ 330 or 331 to payment of the first
                                                         19   $50,000 of EB’s fees and expenses in this matter approved by the Bankruptcy Court pursuant
                                                         20   to 11 U.S.C. §§ 330 or 331. In the event the estate lacks sufficient funds to pay the balance of
                                                         21   EB’s allowed fees and costs over $50,000 (the “EB Balance”) plus Baldwin’s allowed fees
                                                         22   and costs (the “Baldwin Fees”), then the EB Balance and the Baldwin Fees shall be paid on a
                                                         23   pro rata basis. Baldwin’s consent to such subordination is evidenced by its execution of this
                                                         24   Application.
                                                         25                        b.           In relation thereto, the Debtor submits that, to the best of its knowledge,
                                                         26   information and belief, there are or will be no other substantial administrative claims in the
                                                         27   Debtor’s case, and there are no secured creditors holding a lien on the funds in the Debtor’s

                                                              {0006001.0000/00982154.DOCX / }
                                                                                                                      4
                                                         Case 4:18-bk-01908-BMW                    Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25           Desc
                                                                                                    Main Document    Page 4 of 7
                                                          1   debtor-in-possession bank account, which will be used to pay Court-approved fees and costs.
                                                          2                        20.          EB’s fees are based in part on EB’s customary hourly rates, which are
                                                          3   periodically adjusted in accordance with EB’s standard policies. These rates are subject to
                                                          4   periodic increases in the normal course of EB’s business, often due to the increased
                                                          5   experience of a particular professional and changes in local conditions in the market for
                                                          6   comparable legal services.
                                                          7                        21.          EB will provide the Debtor with periodic (no less than monthly) invoices
                                                          8   for services rendered and disbursements incurred. During the course of the bankruptcy case,
                                                          9   the issuance of periodic invoices will constitute requests for interim payment against the total
                                                         10   reasonable fees and reimbursable expenses to be determined at the conclusion of the case.
                  3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                         11   Interim and final payments are to be made on account of such invoices only in accordance
                        Phoenix, Arizona 85012




                                                         12   with the orders of this Court.
                                                         13                        22.          EB intends to apply to the Court for allowance of compensation for
                                                         14   professional services rendered and reimbursement of expenses incurred in accordance with
                                                         15   applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy
                                                         16   Rules for the District of Arizona, the U.S. Trustee’s Guidelines, and orders of the Court.
                                                         17                        23.          No other arrangement is proposed between the Debtor and EB for
                                                         18   compensation to be paid in relation to the Debtor’s bankruptcy case.
                                                         19                        24.          The Debtor submits that the fee arrangement with EB described above is
                                                         20   reasonable in light of industry practice, prevailing market rates, EB’s experience in
                                                         21   bankruptcy proceedings in this Court, and the scope of the work to be performed pursuant to
                                                         22   Debtor’s retention of EB.
                                                         23   IV.       DISINTERESTEDNESS.
                                                         24                        25.          EB has reviewed the Debtor’s list of creditors and has performed an
                                                         25   internal conflicts check. To the best of EB’s knowledge, information and belief, it has no
                                                         26   conflict of interest that would preclude it from representing the Debtor as its co-counsel.
                                                         27                        26.          EB is a “disinterested person” as defined in 11 U.S.C. §§ 101(14) and

                                                              {0006001.0000/00982154.DOCX / }
                                                                                                                      5
                                                         Case 4:18-bk-01908-BMW                    Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25         Desc
                                                                                                    Main Document    Page 5 of 7
                                                          1   327. Other than EB’s relationship with Baldwin disclosed herein and in the Verified
                                                          2   Statement, neither EB, nor any of the attorneys employed by it, represent or hold an interest
                                                          3   adverse the interest of Debtor, its estate, its creditors, or any other party-in-interest, or its
                                                          4   attorneys or accountants with respect to the matters upon which EB has been engaged.
                                                          5                        27.          EB does not have an interest adverse to the Debtor or the bankruptcy
                                                          6   estate. EB is not a creditor of the estate and is not owed any funds by the Debtor.
                                                          7   V.        CONCLUSION.
                                                          8                        For the foregoing reasons, the Debtors respectfully request that the Court enter
                                                          9   the attached order (a) granting this Application; (b) authorizing the employment of the law
                                                         10   firm of Engelman Berger, P.C. as bankruptcy counsel for the Debtors, effective as of the
                  3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                         11   Petition Date; and (c) granting such other relief as the Court deems appropriate.
                        Phoenix, Arizona 85012




                                                         12             DATED this 25th day of April, 2019.
                                                         13                                                          ENGELMAN BERGER, P.C.
                                                         14                                                          By /s/ Bradley D. Pack, SBA #023973
                                                                                                                        Bradley D. Pack
                                                         15                                                             3636 North Central Avenue, Suite 700
                                                                                                                        Phoenix, Arizona 85012
                                                         16                                                             Email: bdp@eblawyers.com
                                                                                                                        Proposed Co-counsel for the Debtor
                                                         17
                                                                     The law firm of Michael Baldwin PLC (“Baldwin”) hereby consents to the
                                                         18   subordination of its approved fees and costs incurred in this matter to the approved fees and
                                                              costs of Engelman Berger, P.C. on the terms set forth in Section 19 above.
                                                         19
                                                                        DATED this 25th day of April, 2019.
                                                         20
                                                                                                                     MICHAEL BALDWIN PLC
                                                         21
                                                                                                                     By /s/ Michael Baldwin (with permission)
                                                         22                                                             Michael Baldwin
                                                                                                                        12080 E. 8th Street
                                                         23                                                             Tucson, AZ 85748
                                                                                                                        Email: michaelbaldwin12625@gmail.com
                                                         24                                                             Counsel for the Debtor
                                                         25

                                                         26
                                                         27

                                                              {0006001.0000/00982154.DOCX / }
                                                                                                                      6
                                                         Case 4:18-bk-01908-BMW                    Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25     Desc
                                                                                                    Main Document    Page 6 of 7
                                                              COPY of the foregoing e-mailed
                                                          1   this 25th day of April, 2019, by
                                                              the Court’s ECF System to all
                                                          2   Counsel of record in this bankruptcy case
                                                          3   COURTESY COPIES of the foregoing
                                                              e-mailed this 25th day of April, 2019, to:
                                                          4
                                                              Jennifer A. Giaimo
                                                          5   Office of the U.S. Trustee
                                                              Email: Jennifer.a.giaimo@usdoj.gov
                                                          6
                                                              Robert M. Charles, Jr.
                                                          7   Email: rcharles@lrrc.com
                                                              Attorneys for Cinco Soldados LLC
                                                          8
                                                              COPIES of the foregoing mailed
                                                          9   this 25th day of April, 2019, to:
                                                         10   All Parties listed on the Debtor’s
                  3636 North Central Avenue, Suite 700




                                                              List of Creditors as filed with the Court
ENGELMAN BERGER, P.C.




                                                         11
                        Phoenix, Arizona 85012




                                                         12

                                                         13   /s/ Paul A. Manley
                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                              {0006001.0000/00982154.DOCX / }
                                                                                                                   7
                                                         Case 4:18-bk-01908-BMW                 Doc 348 Filed 04/25/19 Entered 04/25/19 15:52:25   Desc
                                                                                                 Main Document    Page 7 of 7
